DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the application filed on July 6th 2020. Claims 11-30 are pending examination. Claims 1-10 are previously canceled.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/06/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

6.	Claims 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10,757,392 in view of Hoff et al. US 9,973,694.
Claim 25 of the application use the term “digital receiver” while the patent just
used the term “receiver”. In a similar VR type system, van Hoff et al. the use of
digital transmission of data. It would have been obvious to use a digital receiver because it would allow higher data rates than analog transmission, better signal quality, and allow the system to function as intended.
Claim 25 of the application uses the term “metadata for signaling the at least one subtitle for the 360‐degree video data” while the patent uses the term
“information for signaling the at least one subtitle for the 360‐degree video
data”. Based to applicant’s specifications the term “metadata” is broader than
“information”. Broadening a claim has been held to be obvious.
Claim 25 of the application does not contain the limitation “wherein the
information includes flag information for representing that the at least one
subtitle is visible when a user is looking in a specific direction or representing that the at least one subtitle is visible independently of a viewing direction of the 
Claim 25 of the application requires the reception and outputting of audio data, claim 8 of the patent does not require audio data. In a similar VR type system van Hoff et al. teach the reception an outputting of audio data with the video data [col. 11 line 55 to col. 12 line 15]. It would have been obvious to modify the claim 25 is include reception and output of audio with the video because it makes the video more enjoyable for the user. The well‐known desire for moving images with corresponding audio is evidenced by the death of silent movies a century ago.

Allowable Subject Matter
7.	Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in particular, Hefeeda et al does not disclosed, with respect to the Independent claim 11, in combination of with the other claimed limitations, generating metadata for signaling the at least one subtitle for the 360-degree video data, wherein the metadata includes region count information for representing the number of regions related to the at least one subtitle, and region identification (ID) information for providing an identifier of the regions related to the at least one subtitle; and transmitting the video stream, the audio stream and the metadata. Rather Hefeeda et al disclosed, system and method for mulitcasting of multiview video plus depth three dimensional videos to mobile mutatis mutandis.  Accordingly, claims 12-14, 16-20, 22-24 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 6, 2021